Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 51-58, drawn to an isolated chimeric antigen receptor (CAR) comprising (i) an antigen-binding domain that binds to TIM-1; (ii) a transmembrane domain; and (iii) at least one intracellular signaling domain.

Group II, claim(s) 59-62, drawn to An isolated nucleic acid sequence encoding a CAR according to claim 1, optionally further encoding: (i) a signal peptide, optionally having at least 80%, at least 85%, at least 90%, at least 95%, at least 98%, at least 99%, or 100% identity to the amino acid sequence of SEQ ID NO: 230, or having at least 80%, at least 85%, at least 90%, at least 95%, at least 98%, at least 99%, or 100% identity to the amino acid sequence encoded by SEQ ID NO: 280; (ii) a T2A ribosome skip sequence, optionally having at least 80%, at least 85%, at least 90%, at least 95%, at least 98%, at least 99%, or 100% identity to the amino acid sequence of SEQ ID NO: 231, or having at least 80%, at least 85%, at least 90%, at least 95%, at least 98%, at least 99%, or 100% identity to the amino acid sequence encoded by SEQ ID NO: 281; (iii) a selectable marker, optionally wherein the selectable marker is truncated CD19 (tCD19), optionally having at least 80%, at least 85%, at least 90%, at least 95%, at least 98%, at least 99%, or 100% identity to the amino acid sequence of SEQ ID NO: 232, or having at least 80%, at least 85%, at least 90%, at least 95%, at least 98%, at least 99%, or 100% identity to the amino acid sequence encoded by SEQ ID NO: 282;  7(iv) a promoter; (v) a poly(A) tail; (vi) a 3'UTR; (vii) a suicide mechanism; (viii) one or more signaling domains of a co-inhibitory receptor, such as CTLA-4 or PD-1 ("iCAR"); (ix) a substrate peptide cleaved in the presence of matrix .

Group III, claim(s) 64-68, drawn to A method for (a) stimulating an immune cell-mediated response in a subject in need thereof or (b) treating a disease, a disorder, or a condition in a subject in need thereof, wherein the method comprises administering to the subject an effective amount of an immune cell modified to express a CAR, wherein the CAR comprises: (i) an antigen-binding domain that binds to TIM-1; (ii) a transmembrane domain; and (iii) at least one intracellular signaling domain, optionally wherein the method is for treating cancer, autoimmunity, infection, or an inflammatory disorder, further optionally wherein, in (a), the modified immune cell is activated or stimulated to proliferate when the CAR binds to TIM-1 thereby stimulating an immune cell-mediated response in the subj ect, in (b), the disease, the disorder, or the condition is associated with undesired proliferation of cells expressing TIM-1 and the modified immune cell is activated or stimulated to proliferate when the CAR binds to TIM-1 thereby treating the disease, disorder, or in (b), the disease, the disorder, or the condition is cancer.

Group IV, claim(s) 69, drawn to A method of producing a CAR-expressing immune cell comprising introducing into an immune cell an isolated nucleic acid sequence or vector encoding a CAR according to claim 1, optionally further comprising: (i) isolating the CAR-expressing immune cell based on expression of said CAR as determined via flow cytometry or immunofluorescence assays, optionally enriching for CD3 and tCD19 expression; (ii) stimulating the CAR-expressing immune cell to grow via exposure to magnetic beads, a soluble antibody, optionally including OKT3, at least one cytokine, optionally IL-2, or any combination thereof, or (iii) a combination thereof.

Claim 63 link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 63.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.

Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for lack of Unity

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The inventions of at least groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a chimeric antigen receptor (CAR) comprising (i) an antigen-binding domain that binds to TIM-1; (ii) a transmembrane domain; and (iii) at least one intracellular signaling domain or a nucleic acid encoding said CAR, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the teachings of WO2012079000 (THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA} (hereinafter 'Pennsylvania', cited on an IDS} in view of WO 2007059082 (CURAGEN CORPORATION) (hereinafter 'Curagen', cited on an IDS).

As per claim 1, Pennsylvania discloses an isolated chimeric antigen receptor (CAR} (an isolated CAR; page 2, lines 26-31) comprising (i) an antigen-binding domain (comprising an antigen binding domain; page 2, lines 28-31 ); (ii) a transmembrane domain (a transmembrane


Additionally, even if Groups I+ were considered to share the technical features of: an isolated chjmeric antigen receptor (CAR) comprising {i) an antigen-binding domain that binds to TIM-1; (ii) a transmembrane domain; and (iii) at least one intracellular signaling domain; an isolated CAR comprising an amino acid sequence; a method for stimulating an immune cell-mediated response and treating a disease, a disorder, or a condition associated with undesired proliferation of cells expressing TIM-1 in a subject, the method comprising administering to a subject in need thereof an effective amount of an immune cell modified to express a CAR comprising (i) an
antigen-binding domain that binds to TIM-1; {ii) a transmembrane domain; and (iii) at least one intracellular signaling domain, wherein the modified immune cell is activated or stimulated to proliferate when the CAR binds to TIM-1 thereby stimulating an immune cell-mediated response in the subject; and thereby treating the disease, disorder, or condition associated with undesired proliferation of cells expressing TIM-1; and a method for treating a cancer in a subject, the method comprising administering to the subject in need thereof an effective amount of an immune cell modified to express a CAR comprising (i) an antigen-binding domain that binds to TIM-1, (ii) a transmembrane domain, and (iii) at least one intracellular signaling domain; these 
Hanover (hereinafter 'Hanover')(both cited herewith).

BRCT discloses an isolated chimeric antigen receptor (CAR) (CAR construct; page 24, lines 11-20) comprising (i) an antigen-binding domain (antigen-recognition domain; abstract; page 3, lines 11-16) (ii) a transmembrane domain (page 3, lines 28-30); and (iii) at least one intracellular signaling domain (abstract; page 3, lines 28-30; page 36, lines 30-31); a method for stimulating an immune cell-mediated response in a subject (administered engineered cells stimulate T cell response; page 7, lines 16-25), and for treating a disease, a disorder, or a condition associated with undesired proliferation of cells, such as cancer, (treating cancer; page 7, lines 12-15)
expressing a target antigen in a subject (treating disease associated with aberrant expression of an antigen; page 8, lines 23-24) the method comprising administering to a subject in need thereof (administered engineered cells stimulate T cell response; page 7, lines 16-25) an effective amount of an immune cell (engineered cells comprising CAR components; page 5, lines 26-29) modified to express a CAR (abstract; page 8, lines 3-8) comprising (i) an antigen-binding domain (antigen-recognition domain; abstract; page 3, lines 11-16) (ii) a transmembrane domain (page 3, lines 28-30); and (iii) at least one intracellular signaling domain (abstract; page 3, lines 28-30; page 36, lines 30-31). wherein the modified immune cell is activated or stimulated to proliferate (CAR enhances T-cell proliferation; page 24, lines 5-11) when the CAR binds to the antigen (T cells stimulated upon binding of the CAR to the antigen-binding domain of the target antigen; page 1, lines 27-30; page 4, lines 22-27) thereby stimulating an immune cell-mediated response in the subject (administered engineered cells stimulate T cell response; page 7, lines 16-25); and thereby treating the disease. disorder, or condition (treating cancer; page 7, lines 12-15) associated with undesired proliferation of cells expressing a target antigen (treating disease
associated with aberrant expression of an antigen; page 8, lines 23-24 ). BRCT also discloses the use of a TIM-1 co-stimulatory domain in the CAR construct; (page 5, lines 18-25; page 29; lines 15-22). but BRCT does not disclose wherein the CAR comprises an antigen-binding domain that binds to TIM-1; or wherein the modified immune cell is activated or stimulated to proliferate when the CAR binds to TIM-1.


cancer as disclosed by Hanover would have motivated the skilled artisan to employ anti-TIM-1 as an antigen-binding domain that binds to TIM-1 in the CAR construct as previously disclosed by BRCT further based on BRCT's disclosure of the usefulness of TIM-1 as a co-stimulatory domain in CAR constructs.

Since none of the special technical features of the Groups I+ inventions is found in more than one of the inventions, and since all of the shared technical features are previously disclosed by the combination of the BRCT and Hanover references, unity of invention is lacking.

Election of Species Requirements

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 

If applicant elects the invention of Group I then applicant must further elect a species of TIM-1 binding domain selected from:
A TIM-1 binding domain that binds to SEQ ID NO: 97, and a TIM-1 binding domain that competes for binding to TIM-1 with an antibody comprising light and 
A TIM-1 binding domain that binds to amino acid positions 192-197 of SEQ ID NO: 315; OR
A TIM-1 binding domain that competes for binding to TIM-1 with an antibody comprising light and heavy chains 80-100% identical to the light and heavy chains of the AB 1.29 antibody, and a TIM-1 binding domain comprising light and heavy chains 80-100% identical to the light and heavy chains of the AB 1.29 antibody; OR
A TIM-1 binding domain that competes for binding to TIM-1 with an antibody comprising light and heavy chains 80-100% identical to the light and heavy chains of the AB 2.59.2 antibody, and a TIM-1 binding domain comprising light and heavy chains 80-100% identical to the light and heavy chains of the AB 2.59.2 antibody.

If applicant elects the invention of Group I then applicant must further elect a species of linker, spacer or hinge selected from: “a CD28 linker, spacer or hinge or variant thereof as recited in claim 53, part (ii)”; “a CD8α linker, spacer or hinge”; “an immunoglobulin constant region or variant thereof / an immunoglobulin CH1/CL region / an immunoglobulin CH2 domain / an immunoglobulin CH3 domain”; “an immunoglobulin hinge region / an IgG4 hinge region”.

If applicant elects the invention of Group I then applicant must further elect a species of transmembrane domain selected from: “CD28 and variants thereof” OR “CD3 epsilon” OR “CD4” OR CD5 OR CD8 OR CD9 OR CD16 OR CD22 OR CD33 OR CD37 OR CD45 OR CD64 OR CD80 OR CD86 OR CD134 OR CD137 OR CD154 OR TCR alpha OR TCR beta OR OR CD3 zeta.

If applicant elects the invention of Group I then applicant must further elect a species of intrancellular signaling domain selected from “an IL-2 receptor subunit” OR “CD3ζ and 

If applicant elects the invention of Group I then applicant must further elect a species of costimulatory signaling domain selected from “B7-H3” OR “BAFFR” OR “BTLA” OR “BLAME (SLAMF8)” OR “CD2” OR “CD4” OR “CD5” OR “CD7” OR “CD8alpha” OR “CD8beta” OR “CD11a” OR “LFA-1 (CD11a/CD18)” OR “CD11b” OR “CD11c” OR “CD11d” OR “CD18” OR “CD19” OR “CD19a” OR “CD27” OR “CD28” etc. as recited in claim 55.

If applicant elects the invention of Group III then applicant must further elect a species of tumor to be treated selected from “a carcinoma” OR “a melanoma / a skin tumor” OR “a sarcoma” OR “a glioma.”

If applicant the species of cancer which is “a carcinoma” above, then applicant must further elect a sub-species of carcinoma selected from “renal cell carcinoma” OR “ovarian clear cell carcinoma” OR “lung carcinoma.”

If applicant elects the invention of Group III then applicant must further elect a species of antigen binding domain selected from the antigen-binding domain comprises an scFv comprising the amino acid sequence of “272H (SEQ ID NO: 210)” OR “2592H (SEQ ID NO: 212) / 2592L (SEQ ID NO:213).”

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

all claims of Group I and III appear to be generic to one or more of the above recited species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644